Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
Detailed Action
Claims 1-20 have been submitted for examination. 
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Baldini United States Patent 9,715,663 hereinafter B. 
In regard to claims 1, 8,14 
B discloses a computing device comprising: a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising: receiving information regarding an application implemented by one or more


Microservices (Application Feature Collection; Item 114; Figure 1); for each microservice of the application, determining a microservice performance metric based on a performance prediction model for the microservice (Column 6; Table 1) & (Column 7; Lines 1-8); and outputting an application performance metric for the application based on the microservice performance metrics determined for the one or more microservices of the application. (end of Column 10 & Column 11)
In regard to claims 2, 9, 15
B discloses the computing device of claim 1, wherein the received information regarding the application comprises a source code, one or more configurations, one or more design documents, and one or more runtime measurements. (Column 11; Lines 1-7)
In regard to claims 3, 10, 16
B discloses the computing device of claim 1, wherein the performance prediction model of a particular microservice is trained to produce a set of performance metrics when presented with a call path through the microservice. (Column 5; Lines 53-63)
In regard to claims 4, 11, 17
B discloses the computing device of claim 3, wherein the call path is represented by a graph embedding vector having dimensions that correspond to a structure of the particular microservice. (Column 8; Lines 44-50)
In regard to claims 5, 12, 18
B discloses the computing device of claim 4, wherein the call path corresponds to an invocation of an application program interface of the particular microservice. (Column 7; Lines 1-5)
In regard to claims 6, 12, 19
B discloses the computing device of claim 1, wherein the performance prediction model of a particular microservice is trained by multiple training sets that correspond to different call paths through the particular microservice and runtime measurements. (Column 5; Lines 54-64) In regard to claims 7, 13, 20 B discloses the computing device of claim 1, wherein each microservice is a program configured to operate across multiple computing devices and individually scalable to consume resources based on static configurations or dynamic conditions. (Column 5; Lines 34-50)
Response to Applicant Argument and Remarks
Argument and remarks submitted to the Office on 10/06/2022 have been fully considered and are not persuasive.
Examiner notes that claim language itself does not define or gives a difference about what a microservice is within the recited language of the claims.
For the purpose of examination, and interpretation clarification, Examiner considers microservices as organization of independent services that communicate over API.
For the purpose of examination, and interpretation clarification, Examiner considers service is software that performs automated tasks with regard to hardware tasks and data requests.
In regard the argument which states; “It is respectfully submitted that Baldini does not identically disclose or suggest the feature of “for each microservice of the application, determining a microservice performance metric based on a performance prediction model for the microservice”
Examiner respectfully disagrees.
Column 5 states; “The training phase runs each application and input on a general purpose CPU system, gathering profile data representing a set of application features. Next, the mechanism of the present disclosure feeds the application feature profile data and observed hardware (e.g., GPU) speedups 112 into a machine learning toolkit, training a model which predicts GPU speedup based on these features.”
Argument is not correct.
In regard the argument which states; “ It is respectfully submitted that the Office Action has not established how the claimed “application implemented by one or more microservices” is believed to be disclosed by Baldini. The Office action merely recites all the features of claim 1 in wholesale and then conclusorily asserts that ”end of column 10 & column 11 of Baldini discloses all the features of claim 1. However, no reasoning is provided explaining why or how the citations of Baldini are believed to disclose the claimed feature in each line.
Examiner respectfully disagrees.
Column 3 states; “a mechanism or methodology is provided to predict the increase in
application performance if portions of the applications were to be ported to hardware processors such as hardware accelerators. Such a mechanism predicts improvement in
application performance given a processor or an accelerator before investing the time and effort in porting the application code for the new hardware processor.   Such a performance predictor allows for selecting which applications are amenable for acceleration and are worth investing the effort of porting onto new platforms.
The mechanism may be implemented or developed as a computer-implemented tool that extracts features from original application code and builds a predictive model.”
Examiner considers the features of the original application as the services or the microservices as claimed. Table 1 splits those features to 6 categories as clearly demonstrated in Column 6.
Now to the citation of Columns 10 and Column 11 which are reflections of Figure3.
Column 11 states; “ At 304, application features are collected from the set of existing applications. As described above, the features may be collected dynamically by dynamic instrumentation of the running application, or statically. The set of existing applications may be run on one or more general purpose 25 machines or processors to gather such features. Example features are listed in Table 1 above. At 306, the application features and the observed performance improvement are input to a machine learning algorithm. As a person of ordinary skill in this technology would appreciate, training depends on the chosen machine learning algorithm. Each machine learning model has parameters that are approximated based on the training data. As discussed above, example machine learning algorithms may include, but are not limited to, nearest neighbor and support vector 35 machines. The machine learning algorithm or technique may be executed on one or more computer processors. A computer processor that is used to run the machine learning algorithm may be the same or different processor (machine) from the one on which the applications were run at 304. At 308, the machine learning algorithm generates a trained model. Particular form of the trained model depends on the machine learning algorithm that is used to train the model. A trained model, e.g., comprises a mathematical formula for which the parameters are determined during training. Such formula may characterize instruction feature set with the parameters. At 310, the trained model is iteratively tuned, e.g., by
repeating the processing at 304, 306 and 308, with different or additional application features, e.g., if tuning is desired, for example, based on a threshold or criteria. At 312, the trained model is output. FIG. 4 is a flow diagram illustrating a methodology of the present disclosure in one embodiment for predicting performance of an application on a hardware device if it were to be ported to that hardware device.”
As stated above the performance prediction of the application in the new processor can only be done when the features are collected and inputted to the machine learning algorithms to submit a prediction, and that meets claim language.
Argument is not correct.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.R./
/Amine Riad/
Primary Examiner